Pursuant to Ind.Appellate Rule 65(D),

                                                              FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                        Apr 25 2012, 9:16 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.                                                              CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

SUZY ST. JOHN                                    GREGORY F. ZOELLER
Marion County Public Defender                    Attorney General of Indiana
Indianapolis, Indiana

                                                 NICOLE M. SCHUSTER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA


CLARENCE MOORE,                                  )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 49A05-1109-CR-496
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Barbara Crawford, Judge
                           Cause No. 49G21-1105-CM-35893


                                       April 25, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARNES, Judge
                                    Case Summary

       Clarence Moore appeals his conviction for Class A misdemeanor invasion of

privacy. We affirm.

                                         Issue

       Moore raises one issue, which we restate as whether the evidence is sufficient to

sustain his conviction.

                                         Facts

       Moore and Natasha Hill dated for one or two years.          Hill petitioned for a

protective order, which was granted on September 8, 2010. After she received the

protective order, Moore continued calling her on the telephone, and she had her telephone

number changed.

       On May 20, 2011, at approximately 8:30 p.m., Hill and her friend, Krista Alter,

were on Michigan Avenue in Indianapolis after leaving her college class. While they

were stopped at a stop light, Alter, who was in the passenger seat, heard yelling. She

looked to the right and saw a man in his vehicle two lanes away. There were no vehicles

between Hill’s car and the man’s vehicle. The man was “swinging his arms out the

window” and yelling “hey sexy.” Tr. p. 27. Alter told Hill that someone was yelling, and

Hill turned and saw that the man was Moore. Moore was looking at her, and Hill rolled

her windows up and called the police.

       The State charged Moore with Class A misdemeanor invasion of privacy for

“being present in a place where [Hill] was located and/or speaking to her and/or

                                           2
following her in a vehicle.” App. p. 15. At the bench trial, Alter and Hill testified.

Moore and two people that were in the vehicle with him at the time of the incident also

testified that Moore did not yell at Hill or wave his arms. The trial court agreed that

“incidental contact is not a violation of the protective order,” but the trial court found

Alter’s testimony credible. Tr. p. 58. The trial court found Moore guilty as charged and

sentenced him to 180 days suspended to probation.

                                          Analysis

      Moore argues that the evidence is insufficient to sustain his conviction. When

reviewing the sufficiency of the evidence needed to support a criminal conviction, we

neither reweigh evidence nor judge witness credibility. Bailey v. State, 907 N.E.2d 1003,

1005 (Ind. 2009). “We consider only the evidence supporting the judgment and any

reasonable inferences that can be drawn from such evidence.” Id. We will affirm if there

is substantial evidence of probative value such that a reasonable trier of fact could have

concluded the defendant was guilty beyond a reasonable doubt. Id.

      The offense of invasion of privacy is governed by Indiana Code Section 35-46-1-

15.1, which provides that “[a] person who knowingly or intentionally violates . . . a

protective order to prevent domestic or family violence issued under IC 34-26-5 . . .

commits invasion of privacy.” Moore argues that the State presented no evidence that he

was following Hill or that he was purposely in her presence. Moore also argues that there

is no evidence he was speaking to Hill.

      Moore’s argument is merely a request that we reweigh the evidence and judge the

credibility of the witnesses, which we cannot do. Alter testified that, while they were

                                             3
stopped at the stop light, she noticed a man in a vehicle two lanes away, who was

“swinging his arms out the window” and yelling “hey sexy.” Tr. p. 27. Alter told Hill

that someone was yelling, and Hill turned and saw that the man was Moore. Hill testified

that Moore was looking at her, and Moore admitted at the trial that he saw Hill at the stop

light. This evidence is sufficient to prove that Moore knowingly or intentionally violated

the protective order by speaking to Hill.

                                        Conclusion

       The evidence is sufficient to sustain Moore’s conviction for Class A misdemeanor

invasion of privacy. We affirm.

       Affirmed.

FRIEDLANDER, J., and MAY, J., concur.




                                            4